acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum cc dom it a pacohn tl-n-6801-97 date feb sca released to from subject district_counsel pennsylvania assistant chief_counsel cc dom it a significant service_center advice 90-day letters -- inconsistent dates this responds to your request for advice dated date in connection with a question posed by the philadelphia service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue if a notice_of_deficiency might not be mailed on the date specified on the face of the notice the notice date is it preferable for the notice date to be earlier or later than the date stamped by the post office on the certified mailing list the mailing date conclusion if at all possible the dates should be the same if necessary it is preferable for the notice date to be later than the mailing date this assumes that the service will not challenge the timeliness of a tax_court petition in circumstances in which the taxpayer could have reasonably relied on the notice date if enacted pending legislation will require the service to compute and state the due_date on the notice and will expressly authorize taxpayers to rely on that date tl-n-6801-97 facts deficiency notices or 90-day letters are issued by three different units at the philadelphia service_center core exam automated substitute for return and underreporter program because of the volume of deficiency notices issued by the service_center all three units now have completely modernized systems for printing deficiency notices computer entries are made including the date to be stamped on the notices approximately two weeks before the date on which the notices are to be mailed the notices are then mass printed mailing lists generated and the notices batched for delivery to the post office the mailing list postal service form_3877 indicates the name and address of the recipient the certified mail number and the tax_year quality controls are in place to ensure that the envelopes containing deficiency notices and the mailing lists to be certified by the post office are consistent upon receipt a postal employee checks the batch initials the mailing list and dates it with a postmark indicating receipt and mailing historically deficiency notices were delivered to the post office on the same date that was stamped on the notice and the date stamped on the certified mailing list by the post office was consistent situation notice date precedes mailing date several years ago a problem developed where on occasion post offices did not stamp the certified mailing lists until one or two days after the deficiency notices had been delivered to them for example a deficiency_notice could be date stamped february while the certified mailing list could be date stamped february or even february we have been informed that the date stamped on the certified mailing list has not been more than one business_day later than the date the notice_of_deficiency was delivered to the post office situation notice date follows mailing date to minimize the risks created by situation the core exam and automated substitute for return units now deliver deficiency notices all of which are dated for mondays to the post office on the preceding friday thus to the extent the notices are timely processed there are now numerous deficiency notices where the mailing date precedes the notice date by as much as three days for example deficiency notices which bear the date march could have a certified mailing date of march situation underreporter urp also delivers its deficiency notices on fridays but still uses friday’s date on the notice thus situation does still occasionally occur with urp deficiency notices tl-n-6801-97 background sec_6213 of the internal_revenue_code states that w ithin days or days if the notice is addressed to a person outside the united_states after the notice_of_deficiency authorized in sec_6212 is mailed not counting saturday sunday or a legal_holiday in the district of columbia as the last day the taxpayer may file a petition with the tax_court for a redetermination of the deficiency generally the time for filing a petition begins to run on the date of actual mailing at least where the notice is undated or dated prior to the actual mailing date situation see hurst anthony watkins 1_bta_26 united telephone co v commissioner 1_bta_450 courts have fixed the date of actual mailing variously -- as the date the notice is delivered to the post office the date on the certified mailing list form or the postmark date see 61_tc_97 it is now fairly settled that the relevant date is the postmark date and that in the absence of the actual postmark the best evidence is the certified mailing list see 94_tc_82 when the notice is dated subsequent to the actual mailing date however the tax_court has adopted a position that strict adherence to the date of physical mailing in interpreting mailed under sec_6213 would frustrate the statutory scheme which is to give the taxpayer an opportunity to withhold payment of the tax pending determination by the tax_court of the correctness of the proposed assessment accordingly the court may accept as timely a petition filed within days of the notice date see jones v commissioner tcmemo_1984_171 47_tcm_1444 loyd v commissioner tcmemo_1984_172 regarding this as primarily a matter for the tax_court to decide the service has only raised the issue in unusual circumstances such as when there is evidence to suggest the notice was tampered with see gonzalez v commissioner tcmemo_1992_313 or when the date on the notice is clearly erroneous see lundy v commissioner tcmemo_1997_14 see the memorandum brief in jones quoted in the opinion at fn respondent by filing of his motion to dismiss was not attempting to deny petitioners the opportunity to litigate their case in the court but was concerned about the jurisdiction of the court in this case should the court be satisfied that petitioners were misled by the erroneous date on the notice_of_deficiency respondent would have no objection to the court finding that it has jurisdiction tl-n-6801-97 legislation now under consideration may essentially codify the tax court’s interpretation as well as require the service to compute the actual due_date section of the internal_revenue_service restructuring and reform act of h_r 105th cong 1st sess passed by the house and now under consideration in the senate provides as follows effective for notices mailed after date a in general --the secretary_of_the_treasury or the secretary’s delegate shall include on each notice_of_deficiency under sec_6212 of the internal_revenue_code_of_1986 the date determined by such secretary or delegate as the last day on which the taxpayer may file a petition with the tax_court b later filing deadlines specified on notice_of_deficiency to be binding --subsection a of sec_6213 relating to restrictions applicable to deficiencies petition to tax_court is amended by adding at the end the following new sentence any petition filed with the tax_court on or before the last date specified for filing such petition by the secretary in the notice_of_deficiency shall be treated as timely filed discussion at the outset we should stress that if at all possible every effort should be made to ensure that the notice date corresponds with the date of actual mailing this avoids confusion and bolsters the credibility of the service with the tax_court while as described above the tax_court has fashioned a solution to protect taxpayers when notices are physically mailed prior to the notice date it is not clear that the court would look with favor on a widespread practice that routinely results in such situations for example in 92_tc_729 aff’d 935_f2d_1282 3d cir the petitioner taxpayers contended that a deficiency_notice had never been mailed to them at their last_known_address unable to locate the administrative file containing a copy of the notice the service attempted to establish the fact date and address of mailing through an entry on the certified mailing list coupled with a draft of the notice and affidavits from the preparer and her supervisor the court held for the petitioners finding that while the postal form may be sufficient to prove the mailing of a deficiency_notice by itself the form cannot establish that a the house committee report states the committee believes that taxpayers should receive assistance in determining the time period within which they must file a petition in the tax_court and that taxpayers should be able to rely on the computation of that period by the irs h_rep_no part date tl-n-6801-97 notice existed see t c pincite cf 853_f2d_1209 5th cir the presumption of official regularity which the court considered in pietanza would be seriously undermined by evidence that notices of deficiency are routinely mailed other than on the notice date in addition any decision of the court on the merits in such a situation may be subject_to a collateral attack on jurisdictional grounds having said that we recognize the practical difficulties involved in coordinating and processing a large volume of notices and the inability of the service_center director to control the operations of the post office we also agree with the desire of the service_center to select an alternative when necessary that best protects the interests of taxpayers we agree that a procedure that may result in situation -- notices being dated prior to actual mailing -- disadvantages taxpayers to the extent that they might forgo petitioning the tax_court based on the notice date unaware that they may have one or two additional days in the petition period there is also the possibility that a district_counsel office might file an unnecessary motion to dismiss based on the notice date only to discover later that the petition was timely based on the form_3877 finally when a notice is mailed on the last day of the assessment limitations_period a delay in actual mailing may result in the service losing the assessment there are also problems with routinely stamping notices with a date later than the date the notices are delivered to the post office creating the likelihood that situation will occur as discussed the service may lose credibility with the tax_court in addition a district_counsel office may decide to file a motion to dismiss a petition filed on the last day based on the notice date however in assessing the reaction of the tax_court it should be remembered that the court originated the interpretation that sanctions the use of the notice date as the mailing date in situation so long as the circumstances are made clear to the tax_court occasional minor discrepancies between the notice date and the date on the certified mailing list may not undermine the probative value of the certified mailing list itself and as you state preventing the service from filing motions to dismiss when the taxpayer could have reasonably relied on the notice date is largely a matter of education on balance we agree that a service_center practice that is more likely to lead to situation is preferable if necessary to one that might lead to situation if the pending tl-n-6801-97 legislation is passed in its current form the risks in situation will remain but those in situation will be further reduced if you have questions regarding this advice please contact peter cohn of this office at sincerely assistant chief_counsel income_tax accounting by s michael d finley chief branch
